Citation Nr: 0209982	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  98-19 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
disorder of the left leg manifested by spasm.  

2.  Entitlement to service connection for a chronic acquired 
right knee disorder.

3.  Entitlement to service connection for a chronic acquired 
left knee disorder.  

(The claim of entitlement to an initial compensable 
evaluation for nodule of the left lung field is the subject 
of a future decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from August 2, 1991 to 
December 8, 1997.

The current appeal arose from a July 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  In pertinent part, the RO denied 
entitlement to service connection for a bilateral knee 
disorder and a leg disorder manifested by spasm, and granted 
entitlement to service connection for a left mid lung field 
nodule with assignment of a noncompensable evaluation 
effective from December 9, 1997.

In April 2000, after adjudicating other issues then pending 
on appeal, the Board of Veterans' Appeals (Board) remanded 
the case to RO for further development and adjudicative 
actions.

In March 2002 the RO most recently affirmed the 
determinations previously entered.

The case has been returned to the Board for further appellate 
consideration.

The Board is undertaking additional development on the issue 
of entitlement to an initial compensable evaluation for a 
nodule of the left lung field pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of that development as required by Rule 
of Practice 903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDING OF FACT

The probative, competent medical evidence of record does not 
show that the veteran currently has a chronic acquired 
disorder of the left leg manifested by spasm or a chronic 
acquired disorder of either knee linked to service or 
causally related to a service-connected disability.  


CONCLUSION OF LAW

A chronic acquired disorder of either knee or of the left leg 
manifested by spasm was not incurred in or aggravated by 
active service, nor proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310(a) (2001); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service records discloses that the veteran 
complained of cramps in his calves in September 1997.  The 
diagnosis was Crohn's disease.  Also in September 1997 he 
complained of bilateral knee pain.  The diagnosis was 
patellofemoral pain.  

The veteran was accorded a VA general examination in 
September 1998.  He reported that he experienced occasional 
spasm in his left leg.  There was no history on injury to the 
knees.  However, he reported the he experienced pain.  The 
impressions were arthritis, both knees; left leg spasm, 
questionably related to Crohn's disease.  X-rays of the knees 
were negative.  

The veteran was accorded a VA orthopedic examination in 
October 2001.  He reported a history of knee pain after the 
onset of Crohn's disease.  X-rays were described as normal.  
The diagnosis was no disability of the knees.  

The veteran was accorded a VA neurology examination in 
October 2001.  He reported intermittent episodes of left 
lower extremity spasms, which generally occurred at rest 
either sitting or lying down.  The initial diagnostic 
impression prior to further special studies was signs and 
symptoms consistent with mild myelopathy.  The results of a 
magnetic resonance imaging and electrolytes were normal.  X-
rays of both knees, the left tibia and left femur were 
reported as normal.  The examiner stated that the veteran did 
not have an impairment of the left lower extremity manifested 
by spasms.  The examiner last recorded that x-rays of both 
knees, left femur and left tibia, plus a neurology 
examination for the complaint of twitching in the left lower 
extremity were normal.

Service connection has been granted for Crohn's disease, 
rated as 10 percent disabling; hemorrhoids, rated as 
noncompensable; and a left mid lung field nodule, rated as 
noncompensable.


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001).

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2001); 
Allen v. Brown, 7 Vet. App. 439 (1995).


Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).


The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 
(West Supp.
2002).  


Analysis

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096. 

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).




On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
appellant.  Therefore, the amended duty to assist law 
applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
his claims.  38 U.S.C.A. § 5103 (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  The RO informed him of the evidence 
to support his claims via the rating decisions, and statement 
and supplemental statements of the case and associated 
correspondence issued since the veteran filed his claims.  
The above documentation in the aggregate has informed the 
veteran of the rationale for the denial of his claims.

Furthermore, the veteran has been afforded the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  Moreover, the veteran has been 
afforded the benefit of contemporaneous medical examinations 
to ascertain the etiology, nature, and extent of severity of 
the disabilities at issue.  

There is no need for further examination as the most recent 
examinations of record were conducted in October 2001.

Additionally, in March 2002 the RO notified the veteran of 
the VCAA of 2000 establishing new notice and development 
requirements for VA.  This notice advised the veteran to 
submit additional evidence in support of his claim.  It 
advised him that he could submit it himself or sufficiently 
identify such evidence and complete authorization so that VA 
could obtain it for him.  Such notice sufficiently informed 
the veteran of what evidence could be obtained by whom and 
advised him of his responsibilities if he wanted such 
evidence to be obtained by VA.  See Quartuccio v. Principi, 
01-997 (U.S. Vet. App. June 19, 2002).  In light of the 
above, the Board finds that the duty to notify has been 
satisfied.  38 U.S.C.A. § 5103 (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  He was provided instructions on 
submitting evidence in support of his claims within 60 days 
or his appeal would continued to be processed in accordance 
with VA guidelines. No response was received from the 
veteran.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran is required to 
comply with the duty to assist under the former law and the 
new VCAA.  38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2002)); 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159).


Service connection

A left leg disorder

The threshold question that must be answered in this instance 
is whether the evidence establishes that the veteran has a 
chronic acquired left leg disorder which was incurred 
coincident with active service or developed as secondary to a 
service-connected disability.  

In the veteran's case at hand, the Board notes that the 
evidentiary record is complete.  Moreover, the veteran has 
been afforded the benefit of VA examinations, the most recent 
of which was definitive and specifically addresses his claim.  
Despite his contentions to the contrary, the most recent VA 
examination shows that he does not have an impairment of the 
left lower extremity manifested by spasms. 

The examiner stated that his review of X-rays of the left 
femur and left tibia as well as a neurological evaluation 
were all normal.  Accordingly, the veteran's claim of having 
left leg spasms is not supported by the evidentiary record.  

As the Board noted earlier, the CAVC has held that in order 
to prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or in 
certain circumstances, lay evidence of in service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in service disease or injury 
and the present disease.  See Hickson, supra.

It is noteworthy that the September 1998 VA examination 
report provided a diagnosis of left leg spasm, questionably 
related to Crohn's disease.  However, this notation appears 
to rely on the veteran's account of his past and/or current 
complaints, not on any documented findings, diagnosis, or 
treatment of them.  This conclusion is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  

Moreover, while the veteran as a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, he is not competent to make a 
medical diagnosis or render a medical opinion which relates a 
medical disorder to a specific cause.  In this case, the 
veteran is not competent to claim that he has spasm of the 
left leg related to service or as secondary to the service-
connected Crohn's disease.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).

For the foregoing reasons, the Board finds that the 
evidentiary record does not substantiate that the veteran has 
spasm of the left leg, which was incurred in or aggravated by 
active service, muchless developed as secondary to a service-
connected disability.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for a spasm of the left leg.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


Right and Left Knee Disabilities

Following a thorough review of the evidence of record, the 
Board concludes that entitlement to service connection for a 
bilateral knee disability is not warranted.  The Board 
recognizes that the veteran's service medical records 
demonstrate one notation of patellofemoral pain.  However, 
the remainder of the service medical records are silent for 
any diagnoses related to either knee.

Additionally, upon VA examination within one year of 
discharge from service, the examiner noted no abnormality in 
the examination of either knee.  This finding is consistent 
with an October 2001 VA examination which also found no right 
or left knee disability.

The only evidence in favor of the veteran's claim is the 
September 1998 diagnosis of arthritis, both knees, secondary 
to Crohn's disease.  However, the Board finds this diagnosis 
is unsupported by the evidentiary record.  As noted above, X-
rays of the knees were negative.  Moreover, this notation 
appears to rely on the veteran's account of his past and/or 
current complaints, not on any documented findings, 
diagnosis, or treatment of them.  This conclusion is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  

Furthermore, in the absence of proof of a present disability, 
a valid claim has not been presented.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

As the evidence demonstrates findings of a normal right and 
left knee upon VA examination in September 1998 and October 
2001, and no competent evidence of treatment or diagnosis of 
a chronic acquired disorder of either knee, the Board is 
compelled to conclude that the in-service notation of 
patellofemoral pain resolved without any residual disability.

Additionally, the CAVC has held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).

Thus, the Board concludes that entitlement to service 
connection for a chronic acquired disorder of either knee is 
not warranted.  The preponderance of the evidence 
demonstrates that the veteran does not suffer from a current 
right or left knee disorder related to service, muchless to a 
service-connected disability.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquired 
disorder of either knee.  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).


ORDER

Entitlement to service connection for a chronic acquired 
disorder of the left leg manifested by a spasm is denied.  

Entitlement to service connection for a chronic acquired 
disorder of the right knee is denied.

Entitlement to service connection for a chronic acquired 
disorder of the left knee is denied.  



		
RONALD R. BOSCH
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

